To the complaint in this cause appellee filed Pleas A, B, and C. Plea A was the general issue. Pleas B and C were special pleas. Appellant addressed demurrers to Special Pleas B and C, which were overruled. On account of this ruling of the court, appellant took a non-suit and suffered judgment to be rendered against him and thereupon took an appeal to this court. He assigns here as error the action of the trial court in overruling demurrers to Special Pleas B and C.
No evidence was offered in support of the averments of the complaint notwithstanding the plea of general issue placed this burden on plaintiff. So long as the plea of general issue remained in the case, declining issue upon it was equivalent to confessing it, and thereby making a judgment in favor of defendant proper. On the refusal of the to plead further the judgment rendered by the court will be referred to the sufficient plea — in this case the plea of the general issue.
The cause must be affirmed and it is so ordered. The following list of authorities supports our affirmation: Puckett v. Pope, 3 Ala. 552; Firemen's Ins. Co. of Mobile v. Cochran Co., 27 Ala. 228; Brown v. Commercial Fire Ins. Co., 86 Ala. 189,5 So. 500; Tobias v. Josiah Morris Co. et al., 132 Ala. 267,31 So. 498; Andrews v. Hall, 132 Ala. 320, 31 So. 356; Cross v. Esslinger, 133 Ala. 409, 32 So. 10; Watson v. Birmingham R.L.  P. Co., 150 Ala. 322, 43 So. 732; Culberson v. Empire Coal Co., 156 Ala. 416, 47 So. 237; Vines v. Buck,207 Ala. 523, 93 So. 398; Bell v. Brotherhood of Railroad Trainmen, 214 Ala. 302, 107 So. 810; State ex rel. Chambers v. Bates, 233 Ala. 251, 171 So. 370; White v. Equitable Life Assur. Soc., 24 Ala. App. 328, 134 So. 823.
Affirmed.